Citation Nr: 1028006	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  10-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to June 
1946, January 1948 to January 1954, and February 1964 to December 
1964.  He died in November 2007.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In June 2010, additional evidence was associated with the claims 
file subsequent to the RO's final consideration of the claim.  
Because the evidence is repetitive of evidence already of record, 
a remand to the RO for a supplemental statement of the case 
(SSOC) is not required.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304 
(2009).  However, as this case is being remanded by the Board, a 
SSOC will be issued considering this submission by the appellant.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  The appellant contends that the 
medication prescribed to the Veteran contributed to the Veteran's 
death.

To establish service connection for the cause of a Veteran's 
death, the evidence must show that a disability that either was 
incurred in or aggravated by service, or which was proximately 
due to or the result of a service-connected condition, was either 
a principal or contributory cause of death.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a), 3.312(a) (2009); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  For a service-connected disability to be 
the principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2009).

The record reflects that the Veteran died in November 2007.  The 
death certificate lists the cause of death as acute renal 
failure.  The death certificate does not list any significant 
conditions contributing to death or any underlying causes of 
death.  At the time of his death, the Veteran was service-
connected for postoperative herniated medial meniscus of the left 
knee with advanced degenerative joint disease, evaluated as 20 
percent disabling; postoperative herniated medial meniscus of the 
right knee with advanced degenerative joint disease, evaluated as 
20 percent disabling; mild left facial weakness secondary to 
cerebrovascular accident, evaluated at 10 percent disabling; and 
weakness of the left upper and lower extremities secondary to 
cerebrovascular accident, evaluated as 10 percent disabling.  The 
appellant contends that the Veteran was prescribed Simvastatin 
for his cholesterol and his stroke and that this medication 
caused or contributed to the Veteran's terminal renal failure.

The Veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any renal or respiratory 
dysfunction.  However, the Veteran's service treatment records 
reveal that the Veteran had the following elevated blood pressure 
measurements:  130/80 in March 1943, 140/90 and 138/90 in 
November 1960, and 130/80 and 128/80 in June 1964.

Private treatment records associated with the claims folder 
reveal that the Veteran was diagnosed with hypertension as early 
as November 2005.  The Board notes that chronic kidney disease is 
listed as a possible complication for hypertension.  See Medline 
Plus, Hypertension, 
http://www.nlm.nih.gov/medlineplus/ency/article/000468.htm (last 
visited July 14, 2010).  As such, the Board finds it necessary to 
obtain a medical opinion regarding whether the Veteran's 
hypertension was related to the Veteran's incidents of elevated 
blood pressure in service and, if so, whether the Veteran's 
hypertension contributed substantially or materially to the 
Veteran's terminal renal failure.  The examiner should also be 
requested to provide an opinion as to whether any medication that 
the Veteran was taking for a service-connected disability caused 
the Veteran's terminal renal failure and/or contributed 
substantially or materially, combined to cause, or aided or lent 
assistance to cause the Veteran's death.  

Review of the claims folder also reveals that the Veteran 
received treatment from Dr. W.M. from April 2006.  However, the 
Veteran's treatment records from Dr. W.M. have not been 
associated with the claims folder.  In addition, review of the 
claims folder reveals that the Veteran suffered a stroke in 1973.  
However, no post-service treatment records dated prior to 
November 2005 have been obtained and associated with the claims 
folder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  Accordingly, after 
obtaining appropriate authorization, attempts must be made to 
obtain all records regarding the Veteran's treatment from Dr. 
W.M. and any identified records regarding the Veteran's post 
service treatment dated prior to November 2005.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the appellant and request that 
she identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent to 
her claim.  The appellant should be 
specifically asked to identify the records 
concerning the Veteran's earliest 
diagnosis/treatment for hypertension and 
renal disorder.  After securing the proper 
authorization, attempt to obtain and 
associate with the claims folder any 
medical records identified by the Veteran.

2.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Dr. W.M.

3.  After completing the above indicated 
development, obtain a medical opinion from 
an appropriate examiner to determine 
whether it is at least as likely as not (50 
percent or greater probability) that: (a) 
the Veteran's hypertension was related to 
or had its onset during service, and if so 
(b) the Veteran's terminal renal failure 
was proximately due to or caused by the 
Veteran's hypertension, and/or (c) the 
Veteran's hypertension contributed 
substantially or materially, combined to 
cause, or aided or lent assistance to cause 
the Veteran's death in November 2007.  In 
rendering these opinions, the examiner must 
comment on the Veteran's in-service blood 
pressure readings, the statements of Dr. 
J.M. dated in November 2007, the terminal 
summary dated in November 2007, and the 
medical opinion rendered in December 2008.  

The examiner should also be requested to 
provide an opinion as to whether any 
medication that the Veteran was taking for 
a service-connected disability caused the 
Veteran's terminal renal failure and/or 
contributed substantially or materially, 
combined to cause, or aided or lent 
assistance to cause the Veteran's death.

The rationale for all opinions expressed 
should be provided in a legible report.  

4.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the appellant and her representative 
a supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



